Title: From Louisa Catherine Johnson Adams to George Washington Adams, 17 August 1819
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					My Dear Son
					Washington 17 August 1819
				
				You will probably have received the translations I sent you my dear Son of Plato as I understand you have made a visit to Quincy to your Grandfather—In a conversation held at our house in the course of last winter I heard Socrates compared to our Saviour Jesus and it was this comparison which induced me to read the life of Socrates, and the dialogues of Plato; with attention; that I might endeavour to discover the resemblance—I do not find this resemblance any where, and though I admit that Socrates was a man really wonderfully great for the days in which he lived, yet he was only a man perfectly mortal made up of the frailties and weaknesses of humanity—there was worldly pride in his humility, and his sarcastic humour which though a powerful weapon is not an amiable one—was unlike that angelic benevolence which pervaded every word and every action of our Saviour—In the latter we behold a being as it were out of the World into which he had condescended to come—a being so superior to every thing which surrounded him that even in his earliest days he inspired confidence fa and faith—Trace the course of his life no weakness assailed him no suffering appalled him but steadily maintaining the mild majesty of superior virtue he went through every act of his predesined course like one not of this world unlike all that ever had existed unlike all that ever can exist breathing nought but peace and love to a sinful and wicked race whose sins he was willing to redeem by his sufferings and to raise to virtue and holiness by his unwearied exertions his patience and his constant example.—There is something grand in the contempt of death shewn by Socrates but how much more touching how much more beautiful in that of our Saviour whose pathetic words speak to the heart and to the understanding who expresses no contempt for the suffering which must release him from his earthly state even though it is to translate him to the heaven of heavens but implores his heavenly father to support him through his painful trial as it is his will.The perfect unaffected submission conveyed in the simple words of “thy will not mine be done” the confidence the serenity the heavenly placidity, attending each aggravated torture and insult imposed on him all display a nature far superior to common mortality and partial inspiration and I believe it is impossible to find a paralel among the heathens or in any period of the world of this unblemished being whose simple history always leaves sensations of admiration and adoration on the mind and we ever return to it with new delight upon every reperusal—It is from this study my Son we learn what real meekness is how saintly is the humility he practiced and how immaculate and pure every action and every word to testify his total exemption from all those frailties and follies which are attached to the human race and from which even the most perfect in our sphere have to the very extremity of their days a large portion to struggle against and to correct.—The history of Socrates displays a bli brilliant meteor whose transient splendor excited the astonishment of the unenlightened race among which he lived incapable of relishing ideas so far superior to the gross Idolatry in which they lived delighted and which tended to inculcate a degree of purity so contrary to their gross and sensual gratifications. Jesus came with a mild and steady glory which nought could shade even for a moment whose lustre never overwhelmed  cast a ray of light bright as the emanation of the divine Spirit which animated him and pure as the ethereal essence which is breathed by the Vital source of all.Do not shew this Letter and believe me most affectionately / your mother
				
					L C A—
				
				
			